Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 9 October 1824
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

Monticello
Oct. 9. 24.I have duly recieved, my dear friend and General, your letter of the 1st from Philada, giving us the welcome assurance that you will visit the neighborhood which, during the march of our enemy near it, was covered by your shield from his robberies and ravages. in passing the line of your former march you will experience pleasing recollections of the good you have done. my neighbors too of our academical village who well remember their obligations to you, have expressed to you, in a letter from a commee appointed for that purpose, their hope that you will accept manifestations of their feelings, simple indeed, but as cordial as any you will have recieved. it will be an additional honor to the University of the state that you will have been it’s first guest. gratify them then, by this assurance to their committee, if it has not been done.but what recollections, dear friend, will this call up to you and me! what a history have we to run over from the evening that yourself, Mousnier, Barnaw and other patriots settled,  in my house in Paris, the outlines of the constitution you wished! and to trace it thro’ all the disastrous chapters of Robespierre, Barras, Bonaparte, and the Bourbons! these things however are for our meeting.—you mention the return of Miss Wright to America, accompanied by her sister; but do not say what her stay is to be, nor what her course. should it lead her to a visit of our University, which, in it’s Architecture only, is as yet an object, herself and her companion will no where find a welcome more hearty than with mrs Randolph, and all the inhabitants of Monticello. this Athenæum of our country, in embryo, is as yet but promise; and not in a state to recall the recollections of Athens. but every thing has it’s beginning, it’s growth and end; and who knows with what future delicious morsels of philosophy. and, by what future miss Wrights raked from it’s ruins, the world may, some day, be gratified and instructed?—your son George we shall be very happy indeed to see, and to renew in him the recollection of your very dear family: and the revolutionary merit of M. Le Vasseur has that passport to the esteem of every American and, to me, the additional one of having been your friend and co-operator. and he will, I hope, join you in making head quarters with us at Monticello. but all these things à revoir in the meantime we are impatient that your ceremonies at York should be over and give you to the embraces of friendship.Th: JeffersonP.S. will you come by mr Madison’s, or let him or me know on what day he may meet you here & join us in our greetings?